Order reversed and decree of the Surrogate’s Court, Suffolk County, reinstated, with costs in this court and in the Appellate Division to both parties payable out of the estate. The dis-positive provisions of the will were limited by the conditions set forth in the fourth paragraph thereof. Accordingly, the determination of the Surrogate is reinstated for the reasons stated in his opinion (44 Misc 2d 639).
Concur: Chief Judge Desmond and Judges Fuld, Van VooRhis, Bubice, Scileppi, Bergan and Keating.